 WOMEN & INFANTS™ HOSPITAL OF RHODE ISLAND 479Women and Infants™ Hospital of Rhode Island and New England Health Care Employees Union, District 1199, SEIU, AFLŒCIO, Petitioner.  Case 1ŒRCŒ21289 March 8, 2001 ORDER DENYING REVIEW BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND WALSH The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel, which has considered the Employer™s request for review of the Regional Director™s Decision and Direction of Election (pertinent portions are attached as an appendix).  The request for review is denied as it raises no substan-tial issues warranting review.   Pursuant to an election held in 1984, the Petitioner was certified as the exclusive collective-bargaining represen-tative of all technical employeesŠexcluding, inter alia, respiratory therapistsŠat the Employer™s Providence, Rhode Island hospital.  The Employer and the Petitioner were parties to successive collective-bargaining agree-ments, and although the parties have modified the origi-nal bargaining unit, the respiratory therapists have never been included in the unit.1   The Petitioner now seeks a self-determination election to allow the respiratory therapists to express their interest in representation by the Petitioner in the existing unit of technical employees.  The Employer contends that the Petitioner is barred from representing the respiratory therapists solely by virtue of the contractual language that specifically excludes them from the bargaining unit.  The Regional Director found that the exclusionary lan-guage does not constitute a bar to a self-determination election for the respiratory therapists. Contrary to our dissenting colleague, we agree with the Regional Director for the reasons set forth in his deci-sion.  As conceded by our dissenting colleague, Board precedent fully supports the Regional Director™s finding that exclusionary language in a unit description does not constitute an implied promise not to represent employees in the excluded classifications.  Cessna Aircraft Co., 123 NLRB 855 (1959).  As the Board made clear in Cessna, since a promise by a union not to seek representation of a particular group of employees during the term of an ex-isting collective-bargaining agreement ﬁis, in a sense, a limitation upon the rights of employees to select repre-sentatives of their own choosing,ﬂ the Board will enforce such a promise only where it is expressly made.  Id. at 856.  See also Budd Co., 154 NLRB 421, 422Œ423 (1965); Lexington House, 328 NLRB 894 (1999).2  Here, since there is no express promise by the Petitioner not to seek to represent the respiratory therapists, we deny re-view of the Regional Director™s Decision and Direction of Election.                                                                                                                      1 The parties™ current collective-bargaining agreement contains the following recognition clause: All full-time and regular part-time Technical Unit Employees as defined in the National Labor Relations Board Election Case No. 1ŒRCŒ18134.  .  .  .  . Excluded from the aforesaid bargaining units are Employees who work less than eight (8) hours per week, temporary Employ-ees, confidential Employees, casual Employees, on-call Employ-ees, Respiratory Therapists . . . and all other Employees, Guards and Supervisors as defined in the Act.   MEMBER HURTGEN, dissenting. My colleagues permit the Union to seek to add the res-piratory therapists to the extant unit.  I would grant re-view on the issue.   The Employer and the Union have a collective-bargaining agreement which expressly and unequivocally excludes respiratory therapists.  I believe in the sanctity of collective-bargaining agreements.  Accordingly, I would hold the parties to their agreement to exclude the respiratory therapists from the unit. My colleagues permit one of the parties to ignore this contractual commitment.  They do so because the con-tract does not expressly state a promise not to seek repre-sentation.  This position has support in extant Board law.1  However, in my view, this approach may well ele-vate form over substance.  Arguably, a contractual prom-ise to exclude employees for the life of the contract is a promise not to represent them for the life of the contract. I am not now saying that extant Board precedent should be reversed.  That precedent may reflect values which should be preserved.  However, there are also val-ues in giving effect to the plain meaning of a contractual exclusion.  In order to fully weigh these competing val-ues, I would grant review.   APPENDIX DECISION AND DIRECTION OF ELECTION The Employer is an acute care hospital located in Provi-dence, Rhode Island.  The Union currently represents four sepa-rate bargaining units of the Employer™s employees, including a unit of technical employees.  The parties have stipulated that the Employer™s unrepresented respiratory therapists are techni-cal employees and share a community of interest with the em- 2 Chairman Truesdale agrees that the Board will enforce the promise only when expressly made.  He would, in addition, require that the promise be a part of the parties™ collective-bargaining agreement.  Lexington House, supra at 897 (Chairman Truesdale™s dissenting opin-ion). 1 Cessna Aircraft Co., 123 NLRB 855 (1959). 333 NLRB No. 65  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 480ployees in the technical unit.  Th
ey have further stipulated that 
these respiratory therapists are the only technical employees 
employed at the hospital who are not included in the existing 
technical unit.  As the Union clarified at the hearing, by the 
instant petition it is seeking a ﬁself-determinationﬂ election in 
which the respiratory therapists
 will vote as to whether they 
wish to be included in the existing technical unit.  The Em-
ployer asserts that the exclusionary language of the recognition 
clause of the current collective-bargaining agreement covering 
the existing technical unit operates as a bar to such an election 
for the life of that contract.
3 On June 1, 1984, in Case 1ŒRCŒ18134, the Union was certi-
fied as the exclusive representative of the employees in the 
following bargaining unit: 
 All technical employees including laboratory technicians I, II 
and III, radiology technicians 
and ultrasound technicians em-
ployed by the Employer at its 50 Maude Street, Providence, 

Rhode Island location, but excluding all respiratory therapists, 
pharmacists, pharmacy technicians, social workers, nutrition 
aides, dieticians, nutritionists, as
sistant laboratory supervisors, 
all other employees, guards and 
supervisors as defined in the 

Act. 
 Thereafter, the parties mutually agreed to modify the bar-
gaining unit.  The recognition clau
se of the current technicians™ 
contract describes the unit as follows: 
 All full-time and regular part-time Technical Unit Em-
ployees as defined in the National Labor Relations Board 
Election Case No. 1ŒRCŒ18134 (with the addition of 
OB/GYN Technical and OR Technicians) including per diem employees who work at
 least eight (8) hours per 
week. Excluded from the aforesaid bargaining units are Em-
ployees who work less than eight (8) hours per week, tem-
porary employees, confidential Employees, casual Em-
ployees, on-call Employees, Respiratory Therapists, 
Pharmacists, Pharmacy Technicians, Social Workers, Nu-
trition-Aides, Dietitians, Nutritionists, Assistant Labora-
tory Supervisors, Anesthesia Technicians, and all other 
Employees, Guards and Supervis
ors as defined in the Act. 
 No evidence extrinsic to the current recognition clause of the 
technicians™ contract was presented at the hearing which in any 
way indicates that the Union has ever expressly agreed to not 
seek to represent the respiratory 
therapists as part of the exist-
ing technical unit or otherwise.  Based on the testimony of the 
witnesses, I find that the partie
s never expressly 
or explicitly discussed a commitment from the Union not to represent the 
respiratory therapists.  The sole evidence of any sort, apart from 
the contract language itself, re
garding the exclusion of respira-
tory therapists from the technical unit was from the Petitioner™s 

district vice president, Stan Isra
el, who had participated in the original organization of the unit in 1984: 
 Q:  And were, were the respiratory therapists included 
in the stipulated agreement between the parties, election 
agreement? 
                                                          
                                                           
3 The contract expires November 30, 2001. 
A:  No, they weren™t. 
Q:  Do you know why? 
A:  We had no contact with them.  They weren™t nec-
essarily interested, so they 
weren™t included.  We didn™t 
seek to have them included.  
.  .  .  . 
Q:  And was there a recognition clause in the initial 
agreement? 
A:  Yes, there was. 
Q:  And did the recognition clause include respiratory, 
the position of the respiratory therapists? 
No, it excluded it. 
Q:  Why, Do you know why? 
A:  Well, they weren™t in the election and, you know.  
That, we, we didn™t, they didn™t vote. And they didn™t 

come in the election.  And they weren™t in the Union, so 
we didn™t include them. 
 The existence of a current collective-bargaining agreement 
specifying exclusion of named cl
assifications of employees has 
never, of itself, been considered to bar a self-determination 
election among those designated cl
assifications.  See, e.g., 
Ar-mour & Co.
, 40 NLRB 1333, 1335 (1942).  The rule is that: 
 A union may waive its right to represent certain employees, 

but it has long been held that such a waiver must be ﬁclear and 
unmistakable.ﬂ  
Park-Ohio Industries
, 257 NLRB 413 (1981), 
enf'd. 702 F.2d 62 (6th Cir. 1983).  Waiver will not be lightly 
inferred. . . . 
Greensburg Coca-Cola Bottling Co
., 311 NLRB 
1022, 1028 (1993). 
 In this case, the Employer must rely exclusively on the ex-
clusionary language of the curr
ent recognition clause to support 
its contention that the Union has waived its right to seek the 
inclusion of the respiratory ther
apists in the existing technical 
unit for the duration of that unit™s contract, because there is no 
other evidence of waiver.  However, the Board will only find a 
waiver ﬁwhere the contract itself contains an express promise 
on the part of the Union to refrain from seeking representation 
of the employees in question . . . such a promise will not be 
implied from a mere unit exclusion.  
Cessna Aircraft Co.
, 123 NLRB 855, 857 (1959).  See also 
Walt Disney World Co
., 215 
NLRB 421 (1974). Accordingly, I find no basis to conclude 
that the Union has waived its right to represent the Employer™s 
respiratory therapists. 
Because there has been no waiver and the parties agree that 
respiratory therapists enjoy a co
mmunity of interest with the 
represented technicians and are the only technical employees 

not included in the current technical unit, I find that a self-
determination election as sought by the petit
ion is appropriate.
4   4 I find without merit the Employer™s 
assertions that such a finding is 
inconsistent with the Board™s health
 care rules for acute care hospitals 
and that such a finding creates an inappropriate residual unit.  To the 
contrary, in view of the parties™ ag
reement that respir
atory therapists 
are the only technical employees not included in the existing technical 
unit, and the respiratory therapists share a community of interest with 
the employees in the existing unit, I find the proposed action fully 
consistent with the Board™s health care rule and governing congres-
sional intent.  WOMEN & INFANTS™ HOSPITAL OF RHODE ISLAND 481Accordingly, I shall direct a self-determination election in the 
following voting group: 
 All full-time and 
regular part-time
5 respiratory therapists em-
ployed by the Employer at its Providence, Rhode Island facil-
                                                          
                                                                                             
5 The Employer urges that in the ev
ent that an election is ordered in 
this voting group, that the definition of ﬁregular part-timeﬂ use the 
standard of the current recognition 
clause, limiting eligibility of per 
diem employees to those who work at least 8 hours per week.  No evi-
dence was offered on this matter, a
nd the Petitioner, at the hearing, 
stated its position that it sought the Board definition for regular part-
time, ﬁwe understand that [employees 
who] regularly average four [or] 

more hours a week in the pr[e]ceedi
ng qu[arter].  [Reporter™s mistran-
scriptions corrected.]ﬂ  I find that th
e Union clearly seeks to invoke the 

Davison-Paxon formula for eligibility of regular part-time employees, 
and in the absence of express agreem
ent by the parties to a different 
ity, but excluding all other employees, guards and supervisors 
as defined in the Act. 
 If a majority of the valid ballots in the election are cast for 
the Petitioner, the employees will be deemed to have indicated 
their desire to be included in the existing unit of technical em-
ployees currently represented by the Union, and it may bargain 
for those employees as part of th
at unit.  If a majority of the 
valid ballots are cast against re
presentation, the employees will 
be deemed to have indicated their desire to remain unrepre-
sented, and I will issue a certificat
ion of results of election to 
that effect. 
 formula, or any evidence on the matte
r, I find this is the appropriate 
formula to determine eligibility.  
Sisters of Mercy Health Corp
., 298 
NLRB 483 (1990). 
  